Exhibit 10.26(B)

 

AMENDMENT # 1 TO

UNITY SOFTWARE LICENSE & SUPPORT AGREEMENT

 

This amendment to the Unity Software License Agreement (“Amendment #1”) is made
as of the date last signed below (the “Amendment Effective Date”), by and
between Unity Technologies ApS, a Danish corporation with its principal place of
business at Niels Hemmingsens Gade 24, 1153 Copenhagen, Denmark (“Unity”)  and
Glu Mobile Inc., a Delaware corporation with its principal place of business at
875 Howard Street, Suite 100, San Francisco, CA 94103 (“CUSTOMER”).

 

RECITALS

 

WHEREAS, the parties entered into a Unity Software License Agreement effective
October 29, 2017 (the “Agreement”), pursuant to which CUSTOMER purchased
subscription to Unity Products, Unity Source Code and services for a term of two
(2) years.

 

WHEREAS, the parties wish to modify the Agreement to renew the Term, update the
products and pricing, and otherwise as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.    First Renewal Term. The parties mutually agree to renew the Agreement for
an additional, consecutive two (2) years, unless earlier terminated as set forth
in the Agreement (the “First Renewal Term”). Accordingly, the definition of
“Term” in the Agreement is revised to mean the period of time beginning on the
Effective Date (as such term is defined in the Agreement) until the end of the
First Renewal Term.

 

2.    First Renewal Term Fee. Upon execution of this Amendment, CUSTOMER shall
make a non-refundable payment
of                                                                                                                                                                                                             

                                                                                                                                                          (the
“First Renewal Term Fee”) in accordance with the payment schedule set forth in
Exhibit B as amended. This makes up the whole of CUSTOMER’s payment obligations
for the First Renewal Term. Failure to pay as set forth in Exhibit B is
considered a material breach of this Agreement, and Unity may suspend all Unity
Products, Unity Source Code, and services until payments have been duly made.

 

3.    Definitions. Section 1 of the Agreement is amended by adding the following
definitions in the appropriate alphabetical order:

 

a.    Unity Enterprise for Games” (or “Unity Enterprise”) means the “Unity”
engine and editor that provide an authorizing environment with a series of
integrated tools, modules and components that are: (a) designed to enable the
creation of interactive content, and (b) provide for asset management, project
revision and tracking, and team-based production. Unity Enterprise for Games
provides the ability to publish on the desktop and mobile platforms specified in
the System Requirements.

 

4.    Exhibit B.  Exhibit B to the Agreement is amended and replaced in its
entirety with Exhibit B attached hereto.

 

5.    Exhibit C.  Exhibit C to the Agreement is amended and replaced in its
entirety with Exhibit C attached hereto.

 

6.    General. Except as explicitly modified herein, all terms and conditions
and provisions of the Agreement continue in full force and effect. In the event
of any inconsistency or conflict between the Agreement and this Amendment, the
terms conditions and provisions of this Amendment shall govern and control. All
initially capitalized terms used and not otherwise defined herein have the
meaning ascribed to them in the Agreement. This Amendment may  be executed in
one or more counterparts and transmitted by facsimile or email as a PDF, TIFF or
other image files, each transmission of which is deemed an original, and all of
which, when taken together, constitute one and the same instrument.










 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed as of
the Amendment Effective Date by their duly authorized representatives.

 

UNITY TECHNOLOGIES APS

   

GLU MOBILE INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 










Exhibit B

 

Summary of Products, Services and Fees

 

 

 

 

Unity Product Subscription Seats*

List Price
Per Seat at
Effecrive
Date

CUSTOMER
Price per
Seat (10%
Discount

Unity Enterprise for Games

         

                  

Unity Build Machine

         

                  

 

* Prices are per month, per developer for all remaining months in the Term.
Subscription seats are paid annually in advance. Additional subscription seats
purchased during the Term will be initially invoiced on a pro rata basis through
the end of the then-current year of the Term. Thereafter, if applicable,
Customer's total number of subscription seats will be invoiced for a full year
in advance. Subscription seats include all Updates commercially available during
the Term.

 

 

 

 

Source Code Subscriptions*

 

 

Full Access - all Desktop, Mobile and Console# Platforms

                  

 

Price is for an annual subscription to access the Unity Source Code. Unity
Enterprise seats must be purchased separately for each developer. No use of
Unity Source Code after the designated Term. Integrated Success Services is
required for each year of Unity Source Code access. Please note that Customer's
access to and use of the PhysX SDK (as modified for incorporation into the Unity
Products) requires agreeing to and complying with the NVIDIA GameWorks EULA
terms (currently found here: https:lldevelo per.nvidia.comlcontentla
pptv-access-nvidia­ physx-source-code;accessing these terms requires joining the
GameWorks NVIDIA Developer Program). UTECH will not deliver the PhysX SDK unless
requested by Customer.

#Customer must register its Project(s) in Sony's DevNet system and receive the
PlayStation console add-ons from Sony prior to licensing the applicable Unity
Source Code. Customer must register with ID@Xbox and receive the Xbox console
add-ons from Microsoft or UTECH prior to licensing the applicable Unity Source
Code. All Nintendo console add-ons, including the Unity Source Code therefor,
are licensed directly from Nintendo. Customer must register its Project(s) with
the Google Stadia developer program and receive the Stadia add-ons from Google
or UTECH prior to licensing the applicable Unity Source Code.

 

 

 

Annual Services

 

 

Integrated Success Services - Level II*

 

                  

*Price for Unity Integrated Success Services - Level II
is                                                                                                                                       

                                                                        . Unity
Enterprise seats must be purchased separately for each developer. No use of
Unity Source Code after the designated subscription term. The terms and
conditions for the Unity Integrated Success Services – Level II offering is
attached hereto as Exhibit C and incorporated by this reference. Unity
Integrated Success Services – Level II  includes            Project Reviews
pursuant to the terms and conditions in Appendix 1 to Exhibit C. Additional
Project Reviews may be purchased for the price outlined in Appendix 3 to Exhibit
C. Unity Integrated Success Services – Level II
                                              Onsite Training Workshop pursuant
to the terms and conditions in Appendix 2 to Exhibit B. Additional Onsite
Training Workshops or customization of a workshop may be purchased at an
additional cost, subject to a separate Statement of Work.

 

In addition to Unity Integrated Success Services -  Level II pursuant to Exhibit
C.  Customer may elect to purchase additional optional service modules as
outlined in Appendix 3 to Exhibit C.

 

 

 

 

 










INITIAL ORDER

 

Customer hereby places the following order and agrees to pay UTECH
                                                                                             

                                                                                                                                                                                                                

                                                                                
. Customer agrees to pay within thirty (30) days upon receipt of a valid invoice
in accordance with the Agreement. The second annual payment may increase if
Customer purchases additional subscription seats.

 

 

 

 

 

 

 

Unity Product

Units

Term

Unit Price

Total

Unity Enterprise for Games Subscription

       

24 months

                  

                  

Unity Build Machine Subscription

    

24 months

                  

            

Integrated Success Services - Level II

    

2 years

                      

               

Total

 

 

 

                  

 

 










EXHIBIT C

Unity Integrated Success Services – Level II

 

This Exhibit C is designated for a Customer with active, valid Unity Product
subscription seats, for a maximum of                            Support
Requests.

 

1.     Definitions. These definitions apply to this Exhibit C. Any capitalized
terms not defined herein have the meaning set forth in the Agreement.

 

“Business Hours” means the hours
between                                         Pacific Time, Monday through
Friday.

 

“Customer-Generated Error” means problems in the operation or performance of the
Unity Products to the extent that UTECH can show that such problems are caused
by any of the following: (a) third party software or hardware products, or use
of the Unity Products in conjunction therewith, or (b) Customer’s use of the
Unity Products other than as authorized in its subscription agreement with
UTECH.

 

“Customer Personnel” means the designated, named individual members of
Customer’s team designated by Customer to be direct contacts for UTECH’s
Services Personnel.

 

“DRM” means Customer’s designated “Developer Relations Manager” provided by
UTECH.

 

“Services” means those Integrated Success Services provided by UTECH as outlined
in this Exhibit A.

 

“Service Level Agreement” or “SLA” means the agreed upon response time to newly
submitted Support Requests as set forth in Section 3 of this Exhibit C.

 

“Support Portal” means the online Support communication method provided to
Customer by UTECH. “Support Request” means a question, issue or concern posted
to the Support Portal in the English language.

 

2.     Services Terms.

 

Subject to payment of the applicable fees, and subject to the terms and
conditions of the Agreement, UTECH will provide Customer the following Services:

 

Management Services:

 

a)    UTECH will assign a DRM to Customer, who will be responsible for the
following services:

 

a)    Coordinating and facilitating UTECH technical resources as needed to
enable a holistic approach to solution deployment and management, effective and
timely communication between UTECH and the Customer, proactive identification
and resolution of emerging issues, and effective prioritization of efforts by
considering business impact and Integrated Success Service priorities.

 

b)    Maintaining an understanding and awareness of technical use of the Unity
Products and engagement within the account and act as a liaison between Customer
and other UTECH technical departments as required.

 

c)    Escalation management for Priority 1 (Emergency) Requests (as further
referred to in the section below).

 

d)    Proactive communication on Updates.

 

e)            Project Reviews by Support Personnel during a 12-month period on
mutually agreeable dates. Each of the       Project Reviews will be at least one
(1) month apart. Customer acknowledges and agrees that Project Reviews cannot be
carried over to subsequent one (1) year periods. Additional Project Reviews can
be purchased for a fee as set forth in Appendix C of Exhibit C (where
applicable), or pursuant to a separate written agreement.

 

b)    UTECH will conduct a quarterly review of your Services usage.

 

Support Services:

 

a)     Customer will have unlimited access to UTECH’s on-line support resources
at http://unity3d.com/learn/.










b)    UTECH will provide                                service responses for
Priority 1 (Emergency) issues affecting eligible Unity Products and provide
service responses during regular Business Hours for Priority 2-4 (non-emergency)
issues affecting eligible Unity Products.

 

c)     UTECH will respond to properly submitted Support Requests concerning
installation, activation, seat migration, configuration, troubleshooting and/or
any other issues that may arise in connection with the Unity Products or Project
(s) in accordance with the response times specified in the Agreement. Responses
will be provided by Services Personnel.

 

d)    UTECH will undertake commercially reasonable efforts, at UTECH's
discretion, either to provide work-arounds or to correct faults in the Unity
Products.

 

e)    UTECH will prioritize the backport of fixes to the current supported
version(s) of the Unity Products for Unity Supported Platforms applicable to
Customer’s use of the Unity Products.

 

3.      Service Level Agreement.

 

The priority given to a Support Request will determine the response times as
specified in the below table:

 

 

 

 

Priority

Severity

Initial Response Time

 

 

 

1

Emergency

                                  

 

 

 

2

High

                                  

 

 

 

3

Normal

                                  

 

 

 

4

Low

                                  

 

a)    EMERGENCY (“Priority 1”): The problem results in extremely serious
interruptions to the development or deployment of Projects. It is affecting the
entire Customer team or causes serious impairment of essential operations for
deployed Projects. For instance, data integrity is compromised or the issue is
at risk of causing missed critical project deadlines or deliverables. Customer
shall contact its DRM for all Priority 1 issues.

 

b)    HIGH PRIORITY (“Priority 2”). The problem results in serious interruptions
to the development or deployment of Projects. Portions of the Customer team
cannot perform important tasks, but the error does not impair essential
operations. Major Project components cannot operate correctly due to issues with
the Unity Products or APIs or performance issues are apparent.

 

c)     NORMAL PRIORITY (“Priority 3”). The problem causes interruptions in the
development or deployment of Projects. It does not prevent the operation of a
Project.

 

d)    LOW PRIORITY (“Priority 4”). The problem results in minimal or no
interruptions to the development or deployment of Projects (no business impact).
The issue consists of "how to" questions including issues related to APIs and
integration, installation and configuration inquiries, enhancement requests, or
documentation questions.

 

Services Personnel's Business Hours are
between                                Pacific Time, Monday through Friday.

 

For Priority 1 (Emergency) Support Requests, Customer will:

 

a)    File a Support Request via the Support Portal, which Support Request must
include an accurate and complete description of the problem and issues.

 

b)    Contact UTECH via the emergency escalation method provided by UTECH. For
clarity, a Priority 1 Support Request will not be acknowledged by UTECH as an
emergency without this notification method.

 

c)     Provide UTECH with a designated Customer contact during the remedy
period, either onsite or by pager, to assist with data gathering,
troubleshooting, testing and applying the proposed solution.

 

In response to a properly submitted Priority 1 Support Request, UTECH will:

 

a)    Contact the appropriate Senior-Level Contact (as defined below) via phone
or other real-time means

 










 

b)    Assign a dedicated issue-owner within the UTECH services and support team
to manage communications between UTECH and Customer.

 

c)     Engage in regular communication with Senior-Level Contacts for the
duration of the engagement.

 

For all properly submitted Support Requests (Priorities 1-4), UTECH will
undertake reasonable efforts to: (a) acknowledge receipt of a Support Request
from a technical Support contact within the time allotted (“Initial Response
Time”); (b) provide a short status report to Customer within a reasonable time;
(c) address the Support Request by providing a remedy that could take the form
of eliminating the defect in order to bring the Unity Products into substantial
conformity with its applicable documentation, providing updates, or
demonstrating how to avoid the effects of the defect with reasonable commercial
effort. Where Customer has a subscription to access and use the Unity Source
Code, remedy may also include error corrections, patches, bug fixes, workarounds
(i.e. temporary solutions used to complete a task that would not otherwise be
possible due to a problem or limitation in the affected Unity Products),
replacement deliveries or any other type of software or documentation
corrections or modifications. Each party acknowledges that despite a party's
reasonable efforts, not all problems may be solvable. Where on-going
investigation is required, Customer will receive regular updates to their
Support Request. Additionally, such updates may increase or lower the severity
of the issue, in which case the frequency of updates will change accordingly.

 

If UTECH, in its sole and reasonable discretion, determines that remote
troubleshooting and investigation techniques employed by UTECH have been
unsuccessful and that on-site services is the most effective way to resolve a
Support Request, UTECH may offer to provide such limited on-site service,
subject to Customer’s acceptance. If Customer accepts this offer, Customer will
not be charged for such on-site services but will be charged for travel and
living expenses.

 

UTECH may at its reasonable discretion subcontract provision of Services to
third parties provided that UTECH will continue to remain primarily responsible
under the terms of the Agreement and will ensure that such third party service
provider provides all agreed services in accordance with the terms herein and in
accordance with best industry standards. In all instances UTECH will use
suitably qualified Services Personnel.

 

4.     Customer Obligations.

 

Customer shall:

 

a)    Use suitably qualified engineers and artists to develop using the Unity
Products.

 

b)    Provide accurate and complete descriptions of problems and issues by
submitting a Support Request via the Support Portal.

 

c)    Cooperate with Services Personnel where elaboration of an issue is
required.

 

d)    Provide self-contained reproductions of issues or steps to reproduce the
issue when possible.

 

e)    Provide script, artwork or project folders where needed by Services
Personnel.

 

f)     Provide development timetables including milestones and deliverables,
subject to CUSTOMER confidentiality restrictions as necessary to enable UTECH to
provide timely and efficient services.

 

g)    Recognize that Services is often a collaborative and iterative process.

 

h)    Assign each problem a priority level as described above.

 

i)     Close Support Requests when the issue or problem has been resolved.

 

j)     Designate a selection of English-speaking, senior-level Customer contacts
(“Senior-Level Contacts”) (ideally one (1) or but no more than three (3)
Senior-Level Contacts per Project), and provide contact details (in particular
e-mail address and telephone number) by means of which the Services Personnel
and DRM can contact the Senior-Level Contacts at any time in response to
Priority 1 (Emergency) or 2 (High) Support Requests. Each Senior-Level Contact
will be an authorized representative empowered to make necessary decisions for
Customer or bring about such decisions without undue delay. Where necessary,
UTECH will rely on the single senior-most Senior-Level Contact to determine,
among other things, the priority and alignment of any concurrent tickets and
resolution paths.

 

k)    Share Support Request responses provided by Services Personnel between
members of the Customer team.

 










 

l)     Assess Support Request responses for suitability to the Customer and
respond in a timely fashion when the response is not suitable.

 

In the event Customer does not fulfill its obligations, and continues to fail to
fulfill its obligations following notice from UTECH, UTECH, in its sole
reasonable discretion, may downgrade the priority level of the Support Request.

 

5.     Limitations.

 

UTECH's obligation to provide Services shall extend only to the current
supported version(s) of the Unity Products for the Unity Supported Platforms
applicable to Customer’s use of the Unity Products, unless Customer has
purchased Extended Long Term Support (“LTS”) pursuant to Appendix 1 of this
Exhibit C.

 

UTECH’s obligation to provide Services shall extend only to Customer teams that
have active, valid Unity Product subscriptions throughout the Term.

 

UTECH and Services Personnel will provide Services for up to a maximum
of                      Support Requests from Customer. Additional Support
Requests can be submitted at any time, but UTECH and Services Personnel will
queue such additional Support Requests and only commence services when one of
the                   active Support Requests has been resolved and closed.
Customer can adjust the order of the submitted Support Requests by setting
priority levels via written notice to UTECH or through mutual negotiations.

 

Support Requests sent to UTECH using methods other than the Support Portal (or
as otherwise directed by UTECH) will be handled in a manner of UTECH's choosing
and will not qualify for the initial response times set out above.

 

Where it is necessary for Customer to send the project files of its Project to
UTECH in connection with a Support Request, Customer must send a version of the
project files in which unnecessary assets have been removed, and which is ready
to be loaded onto a UTECH machine without external server connections or special
setup requests.

 

All members of Customer teams with access to the Support Portal will be able to
view the full contents of all Support Requests submitted on behalf of Customer.
Customer acknowledges that no provision will be made for restricted- access
Support Requests.

 

UTECH shall neither provide Services to end users of Customer's Project (s), nor
to sub-contractors working for Customer.

 

UTECH will have no obligation to provide Services of any kind for problems in
the operation or performance of the Unity Products to the extent caused by a
Customer-Generated Error. If UTECH determines that it is necessary to perform
Services for a problem in the operation or performance of the Unity Products
that is caused by a Customer-Generated Error, then UTECH will notify Customer
thereof as soon as UTECH is aware of such Customer-Generated Error, and UTECH
may offer specialized Professional Services to address such Customer-Generated
Error. If Customer accepts this offer, UTECH may invoice Customer at UTECH's
then-current time and materials rates for all such services performed by UTECH.
Customer will pay UTECH within thirty (30) days of the date of such invoices.

 

Where Customer has a subscription to access and use the Unity Source Code and
created Customer Modifications (as those terms are defined in the relevant
agreement between UTECH and Customer), UTECH will make a reasonable effort to
accommodate any Support Requests in connection therewith. If UTECH determines in
its sole and reasonable discretion that it is unable to provide Integrated
Success Services for the Customer Modifications, for reasons including but not
limited to the nature of such Customer Modifications and/or UTECH’s lack of
access to the Customer Modifications, UTECH may offer to perform specialized
Professional Services. If Customer accepts this offer, UTECH may invoice
Customer at UTECH's then-current time and materials rates for all such services
performed by UTECH. Customer shall pay UTECH within                    of the
date of such invoices.

 

Where resolution to a problem requires extended time in to provide the final
response, UTECH will provide regular updates to Customer.

 

To the maximum extent permitted by applicable law, UTECH does not warrant or
guarantee that the claimed or actual defects or malfunctions in the Unity
Products will in fact be corrected.

 










Appendix 1 to Exhibit C

Unity Project Review Service

 

1.       Definitions. These definitions apply to this Appendix 1 to Exhibit C.
Any capitalized terms not defined herein have the meaning set forth in the
Agreement.

 

“Project Review” means an in-depth investigation
into                           , wherein UTECH will provide Customer with a
support engineer to analyze the complete Project and look for opportunities to
apply best practices in the areas of system design, optimization, stability and
team workflow to enhance the performance, stability and maintainability of your
project.

 

2.       Services. UTECH’s Project Review service consists of the following:

 

     UTECH will arrange                         phone call between Customer’s
named contact and a UTECH senior support engineer;

     A Project Review conducted on-site at Customer’s premises (an “On-Site
Review”) will be performed over                            business days; a
Project Review conducted remotely from UTECH’s offices (a “Remote Review”) will
be conducted over such period as such support engineer may reasonably require,
but in no event less than          consecutive business days.

     UTECH will issue a final report to Customer concerning a Project Review
within                business days of the completion of such Project Review.
Such final report will summarize the key findings and advice delivered by UTECH
during the Project Review, as well as detail follow-up answers to
unattended/unanswered questions.

     All travel and living expenses associated with an On-Site Review will be
paid for by UTECH.

 

Customer acknowledges and agrees that Project Reviews may only be used during
the applicable contract year and cannot be carried over to subsequent contract
years or after the Term.

 

3.       Customer Obligations. To ensure the success of Customer’s Project
Review, Customer will:

 

     Provide UTECH with contact information for             assigned Customer
contact who will run lead on behalf of Customer for the duration of the On-Site
Visit;

      Provide UTECH with the office address, directions, access instructions
and office hours for each On-Site Visit day;

      Provide UTECH’s support engineer(s) with desk space and a preconfigured
machine; and

      Ensure the availability of Customer’s technical leadership for the
duration of the On-Site Visit.

 

Customer acknowledges and agrees that: (a) it is Customer’s responsibility to
contact UTECH to schedule each Project Review; (b) Customer must contact UTECH
at least      days prior to the date on which it would like to schedule each
Project Review; and (c) any unused Project Reviews not scheduled during the
applicable contract year will be forfeited. Accordingly, if Customer does not
contact UTECH to schedule a Project Review at least      days before the end of
a contract year, Customer will forfeit such Project Review for that year.

 

Customer shall notify UTECH in writing of any cancellation or intent to
reschedule a previously scheduled Project Review. In the event Customer notifies
UTECH of its intent to cancel or reschedule a Project Review, UTECH may invoice
and Customer will pay all non-refundable travel and living expenses associated
with the previously scheduled On-Site Review incurred before receiving written
notice of cancellation.  In the event Customer notifies UTECH of its intent to
cancel or reschedule a Project Review less than                    calendar days
prior to the date the Project Review is scheduled to begin, Customer will
forfeit such Project Review for that year.

 

4.       Ownership of Materials. Customer acknowledges that a Project Review is
a collaborative process that will add to UTECH’s knowledge and understanding of
how customers use the Unity Products. Accordingly, Customer and each of its
Affiliates hereby authorize UTECH to internally use information relating to the
Unity Products, at the exclusion of any and all information related to the
Project and any Confidential Information of Customer, that UTECH obtains from a
Project Review solely to improve the Unity Products and/or any other UTECH
products and services.

 

Further, the parties acknowledge and agree that: (i) UTECH will retain all
rights in and to UTECH’s Intellectual Property Rights, (ii) any and all
materials used during UTECH’s performance of the Project Review will remain
UTECH’s Intellectual Property Rights, and (iii) UTECH shall grant to Customer a
non-exclusive, royalty-free license to use such materials, only to the extent
necessary to enable Customer to exercise all of the rights granted to Customer
in connection with the services.

 










Appendix 2 to Exhibit C

Unity Onsite Training Workshops

 

1.       Definitions. These definitions apply to this Appendix 2 of Exhibit C.
Any capitalized terms not defined herein have the meaning set forth in the
Agreement.

 

“Fulfillment Partner(s)” means any one or more of UTECH’s third-party licensors,
partners or providers of the Learning Services, including operators of the
Platforms described herein and hosts of Materials.

 

“Materials” means the documentation and materials, inclusive of video content
and other content owned by or licensed to UTECH, provided by UTECH or its
licensors in electronic or physical form. Materials are subject to additional
terms between UTECH and the individual end users (as referenced elsewhere in
this Exhibit).

 

“Platform(s)” means any UTECH or third-party owned software, systems or
platforms on which Materials are hosted and delivered or through which any
Learning Services are performed.

 

“UTECH Personnel” means any UTECH employee, any agent or other third party
authorized by UTECH to provide an Onsite Training Workshop (UTECH Personnel may
be different from Services Personnel).

 

2.       Onsite Training Workshops. “Onsite Training Workshops” are in-person,
instructor-led training sessions with UTECH Personnel and include services and
Materials delivered via UTECH-designated Platforms. Current Platforms utilized
for Training Workshops include
MyLiveBook (https://portal.knowledgepoint.co.uk/Login.aspx) and the UTECH Asset
Store (https://www.assetstore.unity3d.com). Where additional Platforms are
utilized in connection with the Training Workshop services and materials. UTECH
will notify the individual participants and provide access to any applicable
user terms prior to the start of a scheduled Training Workshop. When a training
participant registers on any Training Workshop Platform, the individual may be
prompted to create an account and to agree to terms of service presented via
such Platform.

 

On dates to be mutually agreed between the parties, UTECH will send UTECH
Personnel to Customer’s location to provide         Onsite Training Workshops
selected by Customer. Customer must contact UTECH at least thirty

(30) days prior to the date on which Customer desires to schedule any Training
Workshop. If Customer does not contact UTECH to schedule a Training Workshop at
least thirty (30) days before the end of the then-current contract year, UTECH
may be unable to schedule the Training Workshop. All Onsite Training Workshops
are structured for up to                   attendees. Customer may be able to
add additional attendees for an additional fee.

 

Customer may allocate its Onsite Training Workshop days to               of the
following                 Onsite Training Workshops:

 

     Profiling and Optimization in Unity– This workshop is designed to provide
a more well-rounded understanding of how to optimize Unity Projects. While
focusing on in-Unity approaches to optimization, participants will complete
several optimization mini-challenges and analyze and optimize a large-scale
scene.

     Platform-Specific Profiling– In this workshop, participants will be guided
through a series of complex

optimization challenges specific to common issues on the Customer’s target
platform. By exploring the best practices for using platform-specific profiling
tools, participants will learn to both identify and solve problems that can
arise during the development process.

     Optimizing in UI in Unity– In this workshop, participants will explore the
best practices for creating efficient and functional User Interfaces in Unity.
Participants will implement specific techniques to reduce overdraw and Canvas
dirtying to create a well-architectured User Interface in a production-ready
format.

     Best Practices for Memory and Asset Management– This workshop serves as a
deep-dive on how to optimize memory usage in Unity applications. Using the
Memory Profiler to benchmark progress, participants will explore unique
solutions for memory optimization such as dynamic loading from the Resources
folder, using best practices for import settings, and controlled usage of
Garbage Collection.

     Asset Bundles: Best Practices– In this workshop, participants will explore
the best practices for using the Addressable Asset System to manage loading and
unloading of application content at runtime. Utilizing specific techniques to
optimize Addressable Assets such as Grouping and Labeling, you’ll create a
content- rich application with a small install-size footprint.

     Tour of Unity Source Code– This workshop is designed to serve as an
introduction to the Unity Source Code provided with each Enterprise Support
agreement. Through the exploration of various technical aspects and crucial
areas of the source code, teams that go through this training will leave with a
better understanding of how the Unity Engine functions on a fundamental level
and be able to apply these insights in their day-to-day work.

 










 

Onsite Training Workshops can be customized for a Custom Development Fee and
subject to a separate Statement of Work.

 

3.       Customer Obligations. Customer will be responsible for delivering
Materials (if any) it receives from UTECH to the Onsite Training Workshop
participants. It is Customer’s or its designated individual participants’
responsibility to possess computers with operating systems and software that are
able to access the Platforms and view Materials presented. The latest version of
the Unity Products must be installed on attendee computers. Customer will be
responsible for providing facilities and/or equipment to be used by participants
and/or UTECH Personnel in conjunction with Onsite Training Workshops.

 

4.       Ownership of Materials. Customer acknowledges and agrees that UTECH and
its Fulfillment Partners will retain all rights in and to their respective
Intellectual Property Rights, and any and all Materials, where applicable, used
during performance of the Onsite Training Workshops will remain Intellectual
Property Rights of UTECH or the Fulfillment Partner.

 

UTECH hereby grants to Customer a non-exclusive, royalty-free license to access
Platforms and use Materials, only to the extent necessary to enable Customer to
exercise all of the rights granted to it under the Agreement and this Appendix 2
of Exhibit C or any Statement of Work. Any additional license grants in respect
of the Onsite Training Workshops and related Platforms and Materials will be as
between UTECH (or its Fulfillment Partner) and the individual Onsite Training
Workshop participant.

 










Appendix 3 to EXHIBIT B

Optional Service Modules

 

Subject to the purchase of Integrated Success Services and the fees set forth
below, Customer may elect to purchase the following optional service modules:

 

Additional Concurrent Tickets.

Provided Customer provides UTECH with advance written notice, Customer may elect
to increase the allowed number of concurrent Support Requests for which Services
Personnel shall provide Services. Upon such notice to UTECH, UTECH shall
invoice, and customer shall pay an additional Four Thousand Twenty Dollars
(US$4000) per ticket, per year.

 

Project Review.

Provided Customer provides UTECH with advance written notice, Customer may elect
to purchase an additional 2-day, on-site Project Review subject to the
additional terms and conditions set forth in Appendix 2 to Exhibit C. Upon such
notice to UTECH, UTECH shall invoice, and customer shall pay and
additional                                                                                                             plus
reasonable out-of-pocket, travel, lodging, and related expenses for services
provided on-site. Project reviews will be subject to availability and must be
requested with no less than thirty (30) days prior notice for each such request.

 

Co-located Hardware.

Provided Customer provides UTECH with advance written notice, Customer may elect
to purchase co-located hardware. Upon such notice to UTECH, UTECH will install
development hardware owned and maintained by UTECH onto the Customer network to
be used for reproduction of issues and access to otherwise restricted
development environments.  UTECH shall invoice, and customer shall pay a
one-time fee
of                                                                                                            .

 

Engineering Services.

Provided Customer provides UTECH with advance written notice, and subject to a
Statement of Work, Customer may elect to extend the Customer Team receiving
Services with a UTECH-trained engineer who is proficient in Unity Product best
practices specific to Customer’s Project for a period of twelve (12) months.
Subject to acceptance by UTECH, Customer may elect to have engineering services
delivered remotely (a “Dedicated Engineer”). UTECH shall invoice, and customer
shall pay a fee
of                                                                                                             per
engineer per year.

 

On-site Event Support

Provided Customer provides UTECH with advance written notice, Customer may elect
to purchase on-site event support. On a date to be mutually agreed between the
parties, UTECH will provide Customer with up to two (2) days of UTECH-trained
support personnel onsite to a Customer event or conference to support the
Customer team during the event. On-site event support is subject to availability
and must be requested with no less than thirty (30) days prior notice for each
such request. UTECH shall invoice, and customer shall pay a one-time fee
of                                                                                                             plus
reasonable out-of-pocket, travel, lodging, and related expenses for services
provided on-site.

 

Custom Branch.

Provided Customer provides UTECH with advance written notice, Customer may elect
to maintain a secure Unity source repository that is a clone version of the
Unity Editor Product defined by Customer (a “Custom Branch”).

 

To maintain a Custom Branch, UTECH shall: (a) backport bug fixes and
optimizations to the Private Branch at Customer request so long as there are no
technical limitations preventing the backport, (b) in the event that a requested
backport or optimization is not technically possible, use due diligence in
assisting Customer to find alternative viable technical implementations, (c)
assist Customer in merging Customer authored source modifications into the
Private Branch source repository as applicable, and (d) manage and run the
complete set of Unity automated tests against each modification made to
Customer’s Private Branch with the goal of ensuring the correct operation of the
Customer’s Unity editor application as well as Customer’s runtime application.

 

Upon such notice to UTECH, UTECH shall invoice, and customer shall pay an
additional Three Hundred Thousand Dollars (US$300,000) per branch, per year.

 

Extended Long Term Support.

Provided Customer provides UTECH with advance written notice, Customer may elect
to purchase extended support for an LTS version of the Unity Product. “LTS”
means the last version release of each year for which UTECH continues to provide
support through bug fixes and updates for a period of two (2) years after
release. Subject to payment of the fees outlined below, Customer may elect to
continue to receive support for an elected LTS version for additional one year
terms. Upon such notice to UTECH, UTECH shall invoice and customer shall pay an
additional
                                                                                                              per
year.

 



